EXHIBIT 10.34

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of June 18, 2012, by and
between Linda Kelley (the “Executive”), an individual, and Cryo-Cell
International, Inc. (the “Company”), a Delaware corporation having its principal
place of business at 700 Brooker Creek Boulevard, Suite 1800, Oldsmar, Florida
34677.

In consideration of the mutual covenants and agreements contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Employment

On the terms and conditions set forth in this Agreement, the Company hereby
employs the Executive for a period of twelve (12) months commencing on June 18,
2012, and expiring on June 17, 2013, (the “Initial Term”). The Initial Term
shall be automatically extended for successive additional one-year periods
(“Additional Employment Terms”) unless, at least sixty (60) days prior to the
end of the Initial Term or an Additional Employment Term the Company or the
Executive has notified the other in writing (“Termination Notice”) that the
Agreement shall terminate at the end of the then current term. References herein
to the “Term” shall mean the Initial Term as it may be so extended by one or
more Additional Employment Terms.

The Executive shall be employed as Chief Scientific Officer. The Executive shall
report directly to the Company’s Chief Executive Officer.

The Executive hereby accepts such employment and agrees to devote her full
business time, energy and efforts to the performance of services for the
Company. The Executive agrees that during the Term, she shall devote her
professional knowledge and experience and provide her best effort, skill and
abilities in the performance of her duties under this Agreement and in the
furtherance of the interests of the businesses of the Company and its
affiliates.

 

2. Compensation

During the Term, and as full compensation for all of the Executive’s services
rendered under this Agreement, the Executive shall receive the following
compensation and benefits:

 

  a. Base Salary

Commencing on June 18, 2012 the Executive shall receive an annualized base
salary (the “Base Salary”) which is not less than $175,000 per year. Throughout
the Term, the Executive shall be eligible for discretionary annual merit
increases and/or other base salary adjustments as deemed appropriate by the
Company’s Chief Executive Officer. The Executive’s Base Salary will be payable
in equivalent bi-weekly installments, subject to usual and required payroll
deductions, including, without limitation, applicable taxes.

 

  b. Annual Bonus

Throughout the Term, the Executive shall be eligible for discretionary annual
lump-sum incentive awards available for senior executive officers based upon
both personal and corporate



--------------------------------------------------------------------------------

performance for the prior fiscal year. The annual bonus, if awarded, will be
distributed on or about February 1st of each year of this Agreement based on
performance for the previous fiscal year. The annual bonus is not guaranteed and
its amount is subject to the discretion of the Compensation Committee.

 

  c. Long-Term Incentive Awards

Throughout the Term, the Executive shall be eligible for long-term incentive
(“LTI”) award programs extended to senior executive officers generally at levels
commensurate with the Executive’s position. The Compensation Committee shall
determine the amount of the Executive’s LTI award, if any, based upon the
existing Management Compensation Plan.

 

  d. Employment Agreement Stock Options

In further consideration of this Agreement and for the Executive’s obligations
hereunder, the Executive shall be awarded a stock option grant of 20,000 shares
of Company stock as of the date this Agreement is fully executed (the “Effective
Date”), with a grant price equal to the fair market value of the Company’s stock
on the Effective Date, and with vesting as follows:

1/3 shall vest on the one year anniversary of the grant date;

1/3 shall vest on the second anniversary of the grant date; and

1/3 shall vest on the third anniversary of the grant date.

 

  e. Benefits

The Executive shall be eligible for participation in the same welfare benefit
plans, practices, policies and programs provided by the Company to senior
executive officers of the Company, including but not limited to, health
insurance, 401(k), medical, sick leave, sick pay, holidays, long-term disability
insurance and life insurance. The Executive shall be entitled to not less than
four work weeks (20 work days) of paid vacation for each year of the Term, which
vacation days shall accrue and become vested on a bi-weekly basis during the
Term.

 

  f. Expenses

The Executive shall be reimbursed for all reasonable business expenses incurred
in the performance of her duties pursuant to this Agreement (including, without
limitation, business travel related expenses) to the extent such expenses are
substantiated and are consistent with the general policies of the Company and
its subsidiaries relating to the reimbursement of expenses of senior executive
officers.

The Company shall cover business expenses related to the Executive attending a
minimum of two scientific conferences each year, including annual conferences
for the International Society for Cellular Therapy (ISCT) and either the
American Society of Hematology (ASH) or the American Association of Blood Banks
(AABB).

 

3. Termination

 

  a. Termination by the Company for Cause

The Company shall have the right to terminate the Executive for Cause (as such
term is hereinafter defined) at any time during this Agreement. For purposes of
this Agreement,

 

2



--------------------------------------------------------------------------------

“Cause” means any act or any failure to act on the part of the Executive which
constitutes: (i) the willful and knowing or negligent failure or refusal of the
Executive to perform her duties under this Agreement or to follow the reasonable
directions of the Company’s Chief Executive Officer; (ii) a breach by the
Executive of her fiduciary duty to the Company; (iii) misfeasance or malfeasance
by the Executive in connection with the performance of her duties under this
Agreement that has a demonstrably negative impact on the Company; (iv) the
Executive’s commission of an act of fraud or embezzlement with regard to the
Company; or (v) the conviction of the Executive for, or a plea of guilty or nolo
contendere to a criminal act which is a felony (other than as a result of
vicarious liability or a routine traffic violation).

In the event thereof, the Executive shall not be entitled to severance pay, or
other compensation or benefits, except accrued and unpaid base salary and
benefits which the Executive accrued prior to the effective date of termination
pursuant to any applicable benefit plan, earned but unused vacation for that
year and unreimbursed business-related expenses in accordance with Company
policy. Stock options, shares of restricted stock, performance awards, stock
appreciation rights, and LTI awards granted to Executive by the Company through
the date of termination shall be treated in accordance with the applicable plans
and policies of the Company.

 

  b. Termination At or After Change in Control

In the event the Executive’s employment is terminated upon or within one
(1) year after a Change in Control defined in subparagraph 3(c) below, or prior
to the Change in Control if the Executive’s termination, demotion or relocation
was either a condition of the Change in Control or was at the request of any
person related to the Change in Control, and such termination was initiated by
the Company without cause or by the Executive due to being requested to accept
without cause a demotion or relocation or the Executive voluntarily resigns at
any time during the term of this Agreement subsequent to a Change in Control:

(i) The Company shall pay to the Executive any earned and accrued but unpaid
installment of Base Salary through the date of termination, at the rate in
effect on the date of termination, or if greater, on the date immediately
preceding the date that a Change in Control occurs, and all other unpaid amounts
to which the Executive is entitled as of the date of termination under any
compensation plan or program of the Company, including, without limitation, all
accrued vacation time. Stock options, shares of restricted stock, performance
awards, stock appreciation rights, and LTI awards granted to Executive by the
Company through the date of termination shall be treated in accordance with the
applicable plans and policies of the Company. All outstanding stock options
shall vest upon termination.

(ii) In lieu of any further Base Salary, bonus payments and benefits to the
Executive for periods subsequent to the date of termination, the Company shall
pay as liquidated damages to the Executive, an amount equal to twelve
(12) months of the Executive’s annual Base Salary at the rate in effect as of
the date of termination, or if greater, on the date immediately preceding the
date that a Change in Control occurs.

 

3



--------------------------------------------------------------------------------

  c. Change in Control

For the purposes of this Agreement, a Change in Control shall be deemed to occur
when and if, during the Term:

(i) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any
affiliate or associate as defined in Rule 12(b)-2 under the Exchange Act of such
person, other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;

(iii) the stockholders of the Company (A) approve a definitive agreement to
merge or consolidate the Company with or into another corporation or other
enterprise in which the holders of outstanding stock of the Company entitled to
vote in elections of directors immediately before such merger or consolidation
hold less than 50% of the voting power of the survivor of such merger or
consolidation or its parent, or (B) approve a plan of liquidation; or

(iv) at least 80% of the Company’s assets are sold or transferred to another
corporation or other enterprise that is not a subsidiary, direct or indirect, or
other affiliate of the Company.

(v) The Stockholders of the Company have approved a plan of a complete
liquidation or dissolution of the Company.

 

  d. Termination by the Company Without Cause

In the event the Executive’s employment is terminated by the Company without
Cause, other than as a result of a Change in Control as described in 3(b) and
3(c) or pursuant to a Termination Notice, the Company shall pay to the Executive
any earned and accrued but unpaid installment of Base Salary through the date of
termination, at the rate in effect on the date of termination, and all other
unpaid amounts to which the Executive is entitled as of the date of termination
under any compensation plan or program of the Company, including, without
limitation, all accrued vacation time. Stock options, shares of restricted
stock, performance awards, stock appreciation rights, and LTI awards granted to
Executive by the Company through the date of termination shall be treated in
accordance with the applicable plans and policies of the Company.

In lieu of any further Base Salary, bonus payments and benefits to the Executive
for periods subsequent to the date of termination, the Company shall pay as
liquidated damages to the Executive, an amount equal to three (3) months of the
Executive’s annual Base Salary at the rate in effect as of the date of
termination.

 

4



--------------------------------------------------------------------------------

  e. Expiration of the Term Pursuant to a Termination Notice by the Executive or
the Company

If the Executive’s employment with the Company terminates at the end of the Term
pursuant to a Termination Notice by the Executive or the Company, the Company
shall have no further obligation to the Executive under this Agreement, except
accrued and unpaid base salary and benefits which the Executive accrued prior to
the effective date of termination, i.e. the end of the Term, pursuant to any
applicable benefit plan, earned but unused vacation for that year and
unreimbursed business-related expenses in accordance with Company policy. Stock
options, shares of restricted stock, performance awards, stock appreciation
rights, and LTI awards granted to Executive by the Company through the date of
termination shall be treated in accordance with the applicable plans and
policies of the Company.

 

  f. Automatic Termination Due To Death or Disability

If the Executive dies or suffers any Disability (as defined below) her
employment pursuant to this Agreement shall automatically terminate on the date
of her death or Date of Disability (as defined below), as the case may be. For
purposes of this Agreement, the term “Disability” shall mean the inability of
the Executive to perform her duties, with or without reasonable accommodations,
under this Agreement because of physical or mental illness or incapacity for a
period of 90 consecutive days. For purposes of this Agreement, the term “Date of
Disability” shall be the 91st day of such Disability.

The Company shall have no further obligation to the Executive or the Executive’s
estate under this Agreement, except accrued and unpaid base salary and benefits
which the Executive accrued prior to the effective date of termination pursuant
to any applicable benefit plan, earned but unused vacation for that year and
unreimbursed business-related expenses in accordance with Company policy. Stock
options, shares of restricted stock, performance awards, stock appreciation
rights, and LTI awards granted to Executive by the Company through the date of
termination shall be treated in accordance with the applicable plans and
policies of the Company.

 

4. Discoveries and Works

The Executive agrees that if at any time during the Term she, either
independently or with others, makes, conceives, discovers, develops, or reduces
to practice any invention, modification, discovery, design, development,
improvement, process, program, work of authorship, documentation, formula, data,
technique, secret or intellectual property right whatsoever, including any
television or film production, program, script or screen play, or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (hereinafter referred to as
“intellectual property rights”), not already in the public domain or previously
known by the Executive that (a) relates to the business of the Company or any
affiliate of the Company, or any of the products or services being developed,
manufactured, marketed or sold by the Company or any affiliate or which may be
used in relation therewith; (b) results from tasks assigned by the Company; or
(c) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company or any affiliate,
such intellectual property rights shall become the sole and absolute property of
the Company and its assigns.

 

5



--------------------------------------------------------------------------------

5. Confidentiality and Non-Competition Covenants

 

  a. Confidentiality

The Executive acknowledges that, during the Term, the Executive may receive
special training and/or may be given access to or may become acquainted with
Confidential Information and Trade Secrets (as hereinafter defined) of the
Company. As used in this Section 5, “Confidential Information and Trade Secrets”
of the Company means all trade practices, business plans, price lists, supplier
lists, customer lists, marketing plans, financial information, software and all
other compilations of information which relate to the business of the Company,
or to any of its affiliates, customers or suppliers, and which have not been
disclosed by the Company to the public, or which are not otherwise generally
available to the public.

The Executive acknowledges that the Confidential Information and Trade Secrets
of the Company, as such may exist from time to time, are valuable, confidential,
special and unique assets of the Company and its affiliates, expensive to
produce and maintain and essential for the profitable operation of their
respective businesses. The Executive agrees that, during the course of her
employment with the Company, or at any time thereafter, she shall not, directly
or indirectly, communicate, disclose or divulge to any Person (as hereinafter
defined), or use for her benefit or the benefit of any Person, in any manner,
any Confidential Information or Trade Secrets of the Company or its affiliates
acquired during her employment with the Company or any other confidential
information concerning the conduct and details of the businesses of the Company
and its affiliates except in the course of performing her duties hereunder or
with the Company’s express written consent; provided, however, that the
restrictions above shall not apply to that part of the Confidential Information
and Trade Secrets that is or becomes generally available to the public other
than as a result of an improper disclosure by the Executive or is available, or
becomes available, to the Executive on a non-confidential basis, but only if the
source of such information is not to the Executive’s knowledge prohibited from
transmitting the information to the Executive by a contractual, legal,
fiduciary, or other obligation or that the Executive is required to disclose
such Confidential Information and Trade Secrets by applicable law, regulation or
legal process.

All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information and Trade Secrets of the
Company, whether prepared by the Executive or otherwise coming into the
Executive’s possession, are the exclusive property of the Company and such
respective affiliates, and must not be removed from the premises of the Company,
except as required in the course of the Executive’s employment with the Company.
The Executive shall return all such documents (including any copies thereof) to
the Company when the Executive ceases to be employed by the Company, provided
the Company requests so in writing anytime during the Term of this Agreement
and/or any Additional Employment Term or five (5) days after the termination of
this Agreement or upon the earlier request of the Company or the Board.

 

  b. Non-Competition

During the Term and for a period of twelve (12) months following the termination
of the Executive’s employment under this Agreement for any reason other than
disability or death, the Executive shall not, except with the Company’s express
prior written consent or in the proper course of her employment with the
Company, directly or indirectly, in any capacity, for the benefit of any Person
(including the Executive):

(i) Become employed by, own, operate, manage, direct, invest in, or otherwise,
directly or indirectly, engage in, or be employed by any Person, which is a
Direct Competitor (as defined below) of the Company, its affiliates, or any of
its respective businesses; provided the foregoing does not apply to an affiliate
of such Direct Competitor which does not itself compete with the Company and, in
connection therewith the Executive may own equity in such non-competing
affiliates.

 

6



--------------------------------------------------------------------------------

(ii) Solicit, service, divert, take away, or contact any customer or client of
the Company, or any of its affiliates, to provide or promote services then
provided by the Company, or any of its affiliates cord blood preservation and/or
storage facility industry.

(iii) Induce or attempt to induce any employee of the Company or its
subsidiaries to stop working for the Company, or any of its affiliates, or to
work for any competitor of the Company, or any of its affiliates; provided that
the foregoing shall not be violated by general advertising not targeted at
Company employees nor by serving as a reference for an employee with regard to
an entity with which the Executive is not affiliated.

 

  c. Definitions of Person and Direct Competitor

For purposes of this Agreement, the term “Person” means any individual (except
the Executive’s Assistant at the time of her termination), partnership,
corporation, trust and/or any other entity of any nature whatsoever. A “Direct
Competitor” means any Person that operates or manages a cord blood preservation
and/or storage facility (either existing as of the date of this Agreement or
created or launched during the Term in the territories in which the Company
operated during the Term. However, “Direct Competitor” shall not mean any Person
that operates or manages a Public Cord Blood Bank. A “Public Cord Blood Bank”
means a cord blood preservation and/or storage facility which accepts cord blood
donations to be used by anyone in need of said cord blood.

 

6. Reliance

The Executive acknowledges that her compliance with the provisions of Section 5
of this Agreement (hereinafter referred to as the “Restrictive Covenants’) is a
material part of the consideration bargained for by the Company under this
Agreement. The Executive agrees to be bound by the provisions of Section 5 of
this Agreement to the maximum extent permitted by law, it being the intent and
spirit of the parties to this Agreement that the provisions of Section 5 of this
Agreement shall be enforceable. However, the parties to this Agreement further
agree that if any portion of the Restrictive Covenants or their application is
construed to be invalid or unenforceable, then the other portions thereof and
their application shall not be affected thereby and shall be enforceable. If the
Restrictive Covenants shall for any reason be held to be excessively broad as to
duration, geographic scope, property, subject or similar factor, then the court
making such determination shall have the power to reduce or limit such duration,
geographic scope, property, subject or similar factors so as to be enforceable
to the maximum extent compatible with applicable law, and the Restrictive
Covenants shall then be enforceable in its reduced or limited form.

 

7. Equitable Relief and Enforcement

The Executive further acknowledges that any breach by her of the Restrictive
Covenants will result in irreparable injury to the Company and its affiliates
for which money damages could not adequately compensate the Company or such
affiliates. In the event of any such breach, the Company shall be entitled, in
addition to all other rights and remedies which it may have at law or in equity,
to have an injunction issued by any competent court enjoining and restraining
the Executive from continuing such breach.

 

7



--------------------------------------------------------------------------------

8. Indemnification

The Company hereby agrees to indemnify the Executive and hold her harmless to
the fullest extent permitted by applicable law against and in respect to any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Executive’s good faith performance of her duties and obligations with the
Company. This provision is in addition to any other rights of indemnification
the Executive may have. This provision shall in all events survive any
termination of this Agreement.

 

9. Liability Insurance

The Company shall cover the Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after the Term in
the same amount and to the same extent as the Company covers its other senior
executive officers and directors. This provision shall in all events survive any
termination of this Agreement.

 

10. Miscellaneous

 

  a. Entire Agreement

This Agreement constitutes the entire agreement between the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, agreements, arrangements and
understandings, both oral and written, between the parties to this Agreement
with respect to the Executive’s employment during the Term. This Agreement shall
not be construed as affecting in any way the shares of restricted stock,
performance awards, stock appreciation rights and stock options provided to the
Executive by the Company prior to the date of this Agreement other than as
expressly provided herein.

 

  b. Amendment; Waivers; Headings

This Agreement may not be amended or modified in any respect, except by the
mutual written agreement of the parties to this Agreement. The waiver by any of
the parties to this Agreement of any other party’s prompt and complete
performance, or breach or violation, of any of the provisions of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the waiver by any of the parties to this Agreement to exercise
any right or remedy which it may possess under this Agreement shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation. Descriptive headings
contained in this Agreement are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
Sections 4, 5, 6, 7, 8 and 9 of this Agreement shall survive the termination of
the Executive’s employment under this Agreement, however caused, and the
termination of this Agreement.

 

  c. Counterparts

This Agreement may be executed in any number of counterparts and by the separate
Parties hereto in separate counterparts, each of which shall be deemed to be one
and the same instrument.

 

8



--------------------------------------------------------------------------------

  d. Notices

All notices, requests, demands, instructions, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (a) delivered personally,
(b) transmitted by facsimile, prepaid telegram or telex, (c) mailed by first
class certified mail, return receipt requested, postage prepaid, or (d) sent by
an internationally recognized express courier service, postage or delivery
charges prepaid, to the Parties at their respective addresses set forth in the
first paragraph of this Agreement or to such other addresses as the parties may
give notice in accordance with the terms of this Agreement.

 

  e. Successors and Assigns

This Agreement shall be binding upon and shall inure to the benefit of the
Parties to this Agreement and their respective personal representatives, heirs,
successors and assigns.

 

  f. Applicable Law; Arbitration as Exclusive Remedy

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. All controversies or claims arising out of or relating to
paragraph I through 3 of this Agreement or the breach thereof, or the
termination thereof, shall be resolved by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes. The award rendered in any arbitration proceeding under this
section shall be final and binding. Judgment upon the award rendered by the
arbitrator(s) may be entered by a court of competent jurisdiction. Any claim or
controversy not submitted to arbitration in accordance with this section shall
be considered waived, and, therefore, no arbitration panel or tribunal or court
shall have the power to rule or make any award on such claims or controversy.
Any such arbitration shall be conducted in Tampa, Florida. The prevailing party
in such arbitration proceeding shall be entitled to recover reasonable expenses,
including attorneys fees and costs.

The parties agree to submit all controversies or claims arising out of or
relating to paragraphs 4 through 7 to the exclusive jurisdiction of the courts
of the State of Florida. The parties further agree that the only and proper
venue for any action upon any alleged breach of any provision or obligation
under this Agreement shall be Hillsborough County, Florida.

IN WITNESS WHEREOF, the parties to this Agreement have placed their hands as of
the day and year first above written.

 

    Cryo-Cell International, Inc.

/s/ Linda Kelley

    By:  

/s/ David Portnoy

Linda Kelley, Ph.D.     Name:   David Portnoy     Title:   Chief Executive
Officer Date: June 18, 2012     Date: June 18, 2012

 

9